         Case 20-32519 Document 1752 Filed in TXSB on 09/03/20 Page 1 of 1




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION                                                             ENTERED
                                                                                                               09/03/2020
                                                             :
In re:                                                       :    Chapter 11
                                                             :
NEIMAN MARCUS GROUP LTD LLC, et al.,                         :    Case No. 20-32519 (DRJ)
                                                             :
                 Debtors.1                                   :    (Jointly Administered)
                                                             :

         ORDER GRANTING BROWN RUDNICK LLP’S MOTION TO WITHDRAW
                  DECLARATION OF EDWARD S. WEISFELNER
                          (Related to Docket No. ___) 1674

         Upon consideration of Brown Rudnick LLP’s Motion to Withdraw Declaration of

Edward S. Weisfelner (the “Motion”), it is hereby ORDERED that:

    1.           The Motion be granted.

    2.           The Declaration of Edward S. Weisfelner, including Exhibits 1 and 2 attached

                 thereto, filed at Docket No. 1432, are withdrawn from the record in the above-

                 captioned matter.



   Signed: September 03,2020
Dated:________________,  2020.                             __________________________________
Houston, Texas                                             THE HONORABLE DAVID R. JONES
                                                        ____________________________________
                                                           UNITED STATES BANKRUPTCY JUDGE
                                                        DAVID R. JONES
                                                        UNITED STATES BANKRUPTCY JUDGE



1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
  number, are: Neiman Marcus Group LTD LLC (9435); Bergdorf Goodman Inc. (5530); Bergdorf Graphics, Inc.
  (9271); BG Productions, Inc. (3650); Mariposa Borrower, Inc. (9015); Mariposa Intermediate Holdings LLC
  (5829); NEMA Beverage Corporation (3412); NEMA Beverage Holding Corporation (9264); NEMA Beverage
  Parent Corporation (9262); NM Bermuda, LLC (2943); NM Financial Services, Inc. (2446); NM Nevada Trust
  (3700); NMG California Salon LLC (9242); NMG Florida Salon LLC (9269); NMG Global Mobility, Inc.
  (0664); NMG Notes PropCo LLC (1102); NMG Salon Holdings LLC (5236); NMG Salons LLC (1570); NMG
  Term Loan PropCo LLC (0786); NMG Texas Salon LLC (0318); NMGP, LLC (1558); The Neiman Marcus
  Group LLC (9509); The NMG Subsidiary LLC (6074); and Worth Avenue Leasing Company (5996). The
  Debtors’ service address is: One Marcus Square, 1618 Main Street, Dallas, Texas 75201.
